Citation Nr: 0925270	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  06-21 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
psychiatric disability (other than PTSD), claimed as 
secondary to acne vulgaris.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1976 to August 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of November 2005 and November 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manchester, New Hampshire.

The Veteran provided testimony in support of his appeal at 
hearings before a Decision Review Officer at the RO in May 
2006 and June 2007.  Transcripts of those proceedings are of 
record.

In March 2009, the Veteran submitted additional evidence in 
support of his appeal along with a waiver of his right to 
have the evidence initially considered by the RO.


FINDINGS OF FACT

1.  In an unappealed February 2001 rating decision, the RO 
reopened the Veteran's claim for service connection for a 
psychiatric disability (other than PTSD) as secondary to 
service-connected acne vulgaris and then denied the claim on 
the merits.

2.  The evidence associated with the claims file subsequent 
to the February 2001 RO decision does not relate to an 
unestablished fact necessary to substantiate the claim; is 
cumulative or redundant of evidence already of record; or 
does not raise a reasonable possibility of substantiating the 
claim.

3.  The Veteran does not have PTSD currently and has not had 
it at any time during the pendency of this claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder (other than PTSD), claimed as secondary 
to service-connected acne vulgaris.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

2.  PTSD was not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA, by letters mailed in June 2005 and June 2006, prior 
to its initial adjudication of both the Veteran's new and 
material evidence claim and service connection for PTSD 
claim.  The June 2005 letter included notice of the basis of 
the prior denial and notice with respect to the evidence 
required to reopen the claim.  

The Veteran was not provided notice with respect to the 
effective-date or disability-rating element of a claim for 
service connection for psychiatric disability other than 
PTSD.  In addition, the notice concerning those elements 
provided in response to his PTSD claim was sent after the 
initial adjudication of the claim.  Never the less, the Board 
finds that there is no prejudice to him in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for PTSD 
and that new and material evidence has not been submitted to 
reopen the claim for service connection for a psychiatric 
disorder other than PTSD.  Consequently, no disability rating 
or effective date will be assigned, so the failure to provide 
notice or earlier notice with respect to those elements of 
the claims was no more than harmless error.

The Board notes that service treatment records, Social 
Security records, and pertinent VA and private medical 
records have been obtained.  Neither the Veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate either claim.  The Board is also unaware of any 
such outstanding evidence. 

The Board acknowledges that the Veteran was not afforded a VA 
examination in response to the claim to reopen, but notes 
that VA has no obligation to provide such an examination if 
new and material evidence has not been presented.  See 
38 C.F.R. § 3.159 (c)(4).  The Board also acknowledges that 
the Veteran was not afforded a VA examination in response to 
his claim for service connection for PTSD, but that Board has 
determined that no such examination is required in this case 
because the medical evidence currently of record is 
sufficient to decide the claim and there is no reasonable 
possibility that such an examination would result in evidence 
to substantiate the claims.  In this regard, the Board notes 
that the evidence of record documents numerous psychiatric 
evaluations of the Veteran, almost all of which disclosed 
that the Veteran does not meet the diagnostic criteria for 
PTSD.  In addition, the Veteran's belief that he has PTSD was 
specifically addressed by a VA psychiatrist in April 2007.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

Analysis

Claim to Reopen

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2008).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The Veteran was initially denied service connection for a 
nervous condition due to service-connected skin condition in 
an October 1991 rating decision.  The claim was again denied 
in an April 2004 rating decision.  Service connection for a 
psychiatric disorder as secondary to service-connected acne 
vulgaris was most recently denied in an unappealed rating 
decision dated in February 2001.  The Veteran is seeking to 
reopen his claim for service connection for this condition.

The pertinent evidence of record at the time of the February 
2001 rating decision consisted of the Veteran's service 
treatment records, records from the Manchester VA Medical 
Center (VAMC) detoxification center from July 1991, VA 
psychiatry progress notes from 1993 through 1996, additional 
VAMC records from 1996 through 2001, records from the 
Substance Abuse Rehabilitation Center at Malcolm Grow Medical 
Center, Andrews Air Force Base from 1995, a March 1993 
psychological evaluation from Manchester Counseling Services, 
records from the Elliot Hospital from February and March 
1998, reports of VA psychiatric examinations in September 
1998 (along with a April 1999 addendum opinion) and February 
2001, various statements from VA Staff Psychiatrist Dr. 
Khouzam, and the Veteran's April 2000 testimony before a 
decision review officer (DRO), where he expressed that he 
believed his psychiatric condition stems from his 
"repugnant" skin condition.  The medical records indicate 
that the Veteran has been diagnosed with and treated for a 
variety of psychiatric disabilities over the years, including 
depression, borderline personality disorder, panic disorder 
with agoraphobia, and schizoaffective disorder, as well as 
alcohol and polysubstance abuse.  Opinions from the September 
1998 examiner and Dr. Khouzam link the Veteran's psychiatric 
condition to his service-connected skin condition.

In February 2001, the RO reopened the Veteran's claim for 
service connection for a psychiatric disorder secondary to 
service-connected acne vulgaris, but then denied the claim.  
The RO acknowledged that there were opinions of record 
linking the Veteran's psychiatric disorder to his skin 
condition; however, it discounted the opinion of Dr. Khouzam 
as it failed to consider the Veteran's substance abuse.  It 
found the opinion of the February 2001 examiner, who 
concluded that the Veteran did not present himself with the 
symptomatology which would suggest severe distress or the 
type of symptoms which would be related to his skin 
condition, to be more persuasive.  Consequently, the RO 
denied the Veteran's reopened claim.

Since the February 2001 rating decision, the following 
additional evidence was added to the record: transcripts of 
the Veteran's hearings before a DRO at the RO in May 2006 and 
June 2007, statements of the Veteran, additional copies of 
the records listed above, further VAMC outpatient treatment 
records from 2001 through 2007, Social Security 
Administration records, and a statement from Dr. Bateman at 
the Dartmouth Hitchcock Medical Center indicating that he has 
treated the Veteran for major depression, PTSD, borderline 
personality disorder and panic attacks.

The Veteran's Social Security Administration records show a 
primary diagnosis of depressive disorder with secondary 
diagnoses of personality disorder, not otherwise specified, 
alcohol dependence in early remission, and polysubstance 
abuse in remission.  Evidence of these diagnoses was already 
of record at the time of the previous denial.  Moreover, 
these records do not relate to an unestablished fact 
necessary to establish the Veteran's claim, as they do not 
provide a link between the Veteran's psychiatric diagnoses 
and his service-connected skin disorder.  Thus, these records 
are not new and material.

During his DRO hearings and in his statements, the Veteran 
has indicated that he suffered from a severe skin condition 
while in service.  As a result, he was restricted from 
performing certain duties in service and he found that he had 
very few friends.  He described these events as traumatic and 
the beginning of his psychological problems.  However, as 
these statements are essentially redundant of statements 
already expressed by the Veteran in his previous hearing, 
this testimony is not new and material.

As for the Veteran's continued VAMC outpatient treatment 
records and the statement from Dr. Bateman, the Board 
likewise finds that these records and statement are not new 
and material.  They do not contain any competent evidence of 
a nexus between any current psychiatric disorder and the 
Veteran's service-connected skin condition.  The Court has 
held that medical evidence which merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 
(1993).  

In conclusion, the evidence submitted by the Veteran since 
the February 2001 rating decision is cumulative of evidence 
already considered in the prior final denial, does not relate 
to an unestablished fact necessary to substantiate the claim, 
or is not sufficient to raise a reasonable possibility of 
substantiating the claim.  Accordingly, it is not new and 
material and reopening of the claim is not in order.

Service Connection Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  Service connection may be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R.             § 
4.125(a) (i.e., DSM-IV); (2) a link, established by medical 
evidence, between 
the current symptoms and in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran contends that he is entitled to service connect 
for PTSD, as he believes this condition arose out of a number 
of in-service stressors.  In particular, the Veteran believes 
his PTSD stems from exposure to a blistering agent in service 
that caused a disfiguring skin disorder and an incident 
during boot camp where the platoon leaders were physically 
and mentally demanding and "made an example" out of him in 
front of the platoon.

The Board notes that for the most part, VA and private 
medical records contain numerous diagnoses of various 
psychiatric disorders other than PTSD.  VA outpatient 
treatment records from 1993 through 1996 show diagnoses of 
depression, borderline personality disorder, and alcohol 
abuse in remission.  1995 records from the Substance Abuse 
Rehabilitation Center at Malcolm Grow Medical Center show 
diagnoses of polysubstance dependence, panic disorder with 
agoraphobia, depression, and borderline personality disorder.  
A Manchester Counseling Services report from March 1998 
evidences diagnoses of schizoaffective disorder and 
schizotypal personality disorder.  Elliot Hospital records 
also from 1998 reveal diagnoses of major depression and 
borderline personality disorder.  The report of a VA 
examination in September 1998 likewise shows a diagnosis of 
schizoaffective disorder, and a February 2001 examination 
report contains diagnoses of depressive disorder, 
polysubstance abuse in remission, borderline personality 
disorder, and schizoaffective disorder.  SSA records contain 
a primary diagnosis of depressive disorder and a secondary 
diagnosis of personality disorder.  VA outpatient treatment 
records include an April 2007 record regarding the Veteran's 
psychotherapy services.  The examiner noted that the Veteran 
was working on a claim for PTSD and asked about the 
possibility of a diagnosis of PTSD.  He indicated that the 
Veteran wanted, "recognition for being punished while in 
boot camp and blamed for being a malingerer."  The examiner 
reviewed the appropriate PTSD criteria with the Veteran and 
noted that the Veteran did not seem to meet the diagnostic 
criteria.  

The record also contains a November 2008 statement from Dr. 
Bateman, a member of the Department of Psychiatry at the 
Dartmouth Hitchcock Medical Center.  In the statement, Dr. 
Bateman indicated that the Veteran was receiving treatment 
for major depression, PTSD, and borderline personality 
disorder and panic attacks.  Although this is competent 
evidence of PTSD, it is of little probative value because Dr. 
Bateman did not identify any elements supporting the 
diagnosis of PTSD.  Moreover, he did not attribute the 
disorder to one or more in-service stressors.


Otherwise, the medical evidence uniformly shows that the 
psychiatric evaluations of the Veteran have not resulted in a 
diagnosis of PTSD.  Moreover, as noted above, in April 2007, 
a VA psychiatrist stated that the Veteran did not seem to 
meet the diagnostic criteria for PTSD.

Since a clear preponderance of the evidence shows that the 
Veteran does not have PTSD currently and has not had it at 
any time during the pendency of this claim, this claim must 
be denied.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007).  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable to this claim.  


ORDER

New and material evidence not having been received, reopening 
of the claim for service connection for psychiatric 
disability (other than PTSD), claimed as secondary to acne 
vulgaris, is denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


